DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 9/7/2022 is acknowledged.

Claim Objections
Claim 15 is objected to because of the following informalities:  Applicant recites “the aluminum sheet”.  However, aluminum sheets have been introduced.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grisolia et al. (U.S. Patent No. 9,562,359) in view of Fiedrich (U.S. Patent No. 5,292,065).
Regarding claims 1, 7 and 14, Grisolia et al. discloses a thermal management system (Figs. 1-4) for a structure comprising an anisotropic composite (160, 170) that consists of alternating layers of polyisocyanurate foam boards (160,175) and aluminum sheets (177a, 177b); and a wall structure (111) that is inwardly adjacent to the anisotropic composite, wherein the anisotropic composite has an in-plane thermal conductivity. Grisolia et al. does not disclose a thermal loop disposed along an edge of the anisotropic composite, the thermal loop having a dynamically controlled or floating temperature that is lower than an outdoor ambient temperature during a cooling season or the in plane thermal conductivity that is greater than a through-plane thermal conductivity to reduce heat transfer to the wall structure.  However, Fiedrich teaches that is known to have a heating system (Figs. 2-14) comprising of a thermal loop (1) disposed within the walls or floors of a building having a dynamically controlled or floating temperature that is lower than an outdoor ambient temperature during a cooling season to help diminish or eliminate any “hot spots” resulting in more even and comfortable surface temperatures (Col. 8, lines 42-67). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have incorporated a thermal loop laterally along the top surface edge of the anisotropy composite within the thermal management system set forth by Grisolia et al. to help diminish or eliminate any hot spots and provide a more even and comfortable surface temperature.  Also, it would have been obvious to one having ordinary skill in the art to have an anisotropic composite where an in-plane thermal conductivity is greater than a through-plane thermal conductivity to reduce heat transfer to the wall structure since Grisolia et al. in view of Fiedrich would have similar structures and capable of performing the same function.
Regarding claims 2 and 15, Grisolia et al. discloses the aluminum sheets as set forth above, but does not disclose the sheets having a thickness between 5 microns and 500 microns inclusive.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have an aluminum sheet with a thickness of between 5 microns and 500 microns inclusive to have a sheet that was lightweight and ductile, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from having a sheet of aluminum material that had a workable thickness. 
Regarding claims 3 and 16, Grisolia et al. discloses the polyisocyanurate foam boards as set forth above having a thickness, but does not disclose the thickness being between 0.25 inches and 7inches inclusive.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have the polyisocyanurate with a thickness between 0.25 inches and 7inches inclusive to have boards that were sufficiently durable and light, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from having polyisocyanurate boards that had a thickness that resulted boards that were lightweight and durable. 
Regarding claims 4 and 18, Grisolia et al. further discloses it is known to have the thermal loop include a copper pipe circulating fluid at a dynamically controlled temperature (Col. 6, lines 21-32).
Regarding claim 5, Fiedrich further discloses the thermal loop (1) stopsInventors: Som S. Shrestha et al. Appl. No.: 16/849,070circulating water when the outdoor ambient temperature lowers below a building balance point temperature (Col. 2, lines 24-29).
Regarding claim 6, Fiedrich further discloses the thermal loop (1) circulates heated water when the outdoor ambient temperature is below a building balance point temperature (Col. 2, lines 24-29).
Regarding claim 17, Grisolia et al. discloses the anisotropic composite, but does not specify at least three polyisocyanurate boards each having a thickness of not more than 0.75 inches.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have at least three polyisocyanurate boards with a thickness no more than 0.75 inches to ensure that the composite was strong and light enough, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from having multiple polyisocyanurate boards with a maximum thickness.
Regarding claims 19, Grisolia et al. discloses the water is maintained at below the outdoor ambient temperature during the cooling season (Col. 2, lines 24-51).
Regarding claim 20, Grisolia et al. discloses the water is maintained at above the outdoor ambient temperature during the heating season (Col. 2, lines 24-51).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633